Citation Nr: 1126588	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-03 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for service-connected lime poisoning, burns, front forelegs, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military service from January 1979 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois.  


FINDING OF FACT

The Veteran's service-connected lime poisoning, burns, front forelegs, is shown to be productive of sensitive skin that is irritated by his socks; his skin symptoms are not shown to have been manifested by scarring, limited motion or limited function; his symptoms are not shown to cover at least 20 percent of the entire body or at least 20 percent of the exposed areas affected, or to have required systemic therapy for a total duration of six weeks or more, but not constantly, during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected lime poisoning, burns, front forelegs, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7801, 7805, 7806 (as in effect prior to October 23, 2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Veteran asserts that he is entitled to an increased rating for service-connected lime poisoning, burns, front forelegs, currently evaluated as 10 percent disabling.  He argues that he has pimples and rashes on his legs.  See Veteran's claim, received in December 2003.  

As for the history of the Veteran's disability, see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports show that in March 1980, he was treated for lime poisoning in his knees after pouring concrete the day before.  He was noted to have first degree burns over both knees and the anterior leg area.  The diagnosis was first degree burns of the legs.  He was profiled (put on light duty) for one day.  The Veteran's separation examination report, dated in April 1980, noted "skin disease, concrete poisoning, March 1980, treated with lotion, resolved."  

In February 1981, the RO granted service connection for "burns, residuals of lime poisoning, front forelegs," and assigned a noncompensable (0 percent) evaluation.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  The Veteran subsequently filed claims for compensable ratings on several occasions, which were denied by the RO in final and unappealed rating decisions dated in March 1989, and March and September of 2003.  Id.  

In December 2003, the Veteran filed a claim for an increased (compensable) rating.  In June 2004, the RO denied the claim.  The Veteran appealed, and in February 2007, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of January 29, 2003.  Since this increase did not constitute a full grant of the benefits sought, the increased initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The RO has indicated that it has evaluated the Veteran's service-connected lime poisoning, burns, front forelegs, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  It later indicated that it rated this disability under DC 7806.  Both diagnostic codes will be discussed.  

During the course of this appeal VA regulations for the evaluation of skin disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's increased rating claim was received at the RO in December 2003.  Thus, the new regulations are not applicable in the present case.  

Under 38 C.F.R. § 4.118, DC 7805, other scars will be rated on limitation of function of the part affected.

A VA examination report, dated in March 2004, shows that the Veteran complained of dry skin of the lower extremities during winter months, with some itching.  On examination, the bilateral lower extremities had fine scale with mild hyperpigmentation of the left dorsal foot.  There were no systemic manifestations, and no urticaria, debilitating responses to treatment, erythema mulitiforme, or primary cutaneous vasculitis.  The percentage of exposed skin affected was less than one percent.  There was no scarring or disfigurement.  No scars were found.  The diagnosis was mild xerosis that was not likely due to burns, and residuals of lime poisoning of the front forelegs.  

A VA examination report, dated in November 2005, shows that the Veteran complained of sensitive skin, and that his socks irritated his legs.  He denied needing any oral or topical treatment in the past year.  On examination, the lower legs had reddish-brown hyperpigmented macules interspersed with white slightly sclerotic macules.  The report notes the following: the BSA (body surface area) affected was less than five percent.  The onset and course was noted to be intermittent, and non-worsening; the Veteran did not use corticosteroids or immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  He had no side effects from any treatment.  There was no functional impairment, systemic symptoms, malignancy or urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring or disfigurement.  The percentage of the entire body affected was less than five percent, and the percent of exposed area affected was 0 (zero) percent.  The skin had normal texture, with no adherence to underlying tissue, atrophy, ulceration or breakdown, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema or keloid formation, discoloration, induration or inflexibility, or limitation of motion due to scarring.  The diagnosis was superficial scars on anterior lower legs, which does not cause limited motion.  

The Board finds that a rating in excess of 10 percent is not warranted.  The March 2004 VA examination report does not show that the Veteran has any functional impairment due to his service-connected disability, and the November 2005 VA examination report shows that he was found not to have any induration or inflexibility, functional impairment, or limitation of motion due to scarring.  The diagnosis was superficial scars on anterior lower legs, which does not cause limited motion.  Therefore, he is not shown to have limitation of function of either of his lower extremities due to his service-connected disability, and the criteria for a rating in excess of 10 percent are not shown to have been met.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5284 (2010).  Accordingly, the claim must be denied.   

A rating in excess of 10 percent is not warranted under any other potentially applicable code.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of the head, face, or neck, that are deep or cause limited motion) (2010), a 20 percent evaluation is warranted for scars of an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Note (2).  

Under DC 7806, a 30 percent evaluation is assignable for skin symptoms manifested over 20 percent to 40 percent of the entire body or 20 percent to 40 percent of the exposed areas affected, or when systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

The Board finds that a rating in excess of 10 percent under DC's 7801 and 7806 is not warranted.  The March 2004 VA examination report shows that the examiner determined that the Veteran's skin symptoms affected less than one percent of the exposed skin area.  The November 2005 VA examination report shows that the examiner determined that the Veteran's skin symptoms affected less than five percent of the entire body, and that the percent of exposed area affected was 0 (zero) percent.  There is no evidence that his condition is productive of scarring, or that he has required systemic therapy, to include use of corticosteroids or other immunosuppressive drugs.  Therefore, the evidence is insufficient to show that the Veteran's skin symptoms warrant a rating in excess of 10 percent.  38 C.F.R. § 4.118, DC 7806.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  Thus, the Board finds that the evidence is insufficient to show that the Veteran had a worsening of this disability at any time during the appeal period.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2004 and October 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


